 



Exhibit 10.13
INDEMNITY AGREEMENT
     THIS AGREEMENT (this “Agreement”) effective as of July 17, 2006, by and
between Windstream Corporation, a Delaware corporation (the “Corporation”), and
the undersigned director or officer of the Corporation (the “Indemnified
Party”).
     Directors and officers of the Corporation are protected in certain respects
against liabilities that they may incur in connection with their services on
behalf of the Corporation. The Certificate of Incorporation of the Corporation
(the “Certificate”) eliminates certain liabilities of the directors (but not
liabilities of officers who are not directors) for a breach of their duty of
care to the Corporation. The Certificate also provides for the indemnification
of present and former directors, officers, employees and agents of the
Corporation to the fullest extent expressly authorized by the Delaware General
Corporation Law. In addition, the Corporation maintains a policy of directors’
and officers’ liability insurance (“D & O insurance”) covering certain
liabilities that the directors and officers of the Corporation may incur in the
performance of their services on behalf of the Corporation.
     The Corporation was formed as a result of the transactions contemplated by
that certain Agreement and Plan of Merger, dated as of December 8, 2005, as
amended, by and among Alltel Corporation (“Alltel”), Alltel Holding Corp., a
wholly-owned subsidiary of Alltel (“Spinco”), and Valor Communications Group,
Inc. (“Valor”), pursuant to which Spinco merged with and into Valor with Valor
surviving and subsequently changing its name to Windstream Corporation (the
“Merger”). Certain of the directors and officers of the Corporation served as
directors and officers of Spinco prior to completion of the Merger.
     The purpose of this Agreement, and counterparts of this Agreement between
the Corporation and certain other directors and officers, is to enable these
directors and officers to continue to serve the Corporation without undue risk
of personal liability by (1) providing for the continuation of the elimination
of liability set forth in the Certificate, the indemnification contained in the
Certificate, and the D&O insurance or comparable insurance and (2) providing
these directors and officers with certain additional protection against
liabilities that they may incur in connection with their service to the
Corporation or their past service to Spinco.
     In consideration of the Indemnified Party’s services to the Corporation
after the date of this Agreement and to Spinco prior to the date of this
Agreement, as applicable, and of his agreement to cooperate with the Corporation
in defending any claim against the Indemnified Party as set forth in Section 4,
the Corporation and the Indemnified Party agree as follows:
     1. Continuation of Limitation of Liability and Indemnification. Except as
specifically required by law, the Corporation shall not approve, or propose that
its stockholders approve, an amendment to the Certificate that would delete,
supplement or amend Article Eight of the Certificate if the effect of the
deletion, supplement or amendment would be to eliminate or diminish the
protection against liabilities afforded to the Indemnified Party thereunder. The
provisions of Article Eight the Certificate are incorporated in this Agreement
by reference and shall be deemed to be a contractual obligation of the
Corporation for the benefit of the Indemnified Party, enforceable by the
Indemnified Party against the Corporation in accordance with their terms.
     2. Maintenance of D&O Insurance. The Corporation shall use its best effort
to maintain, for as long as the Indemnified Party continues to be a director or
officer of the Corporation and thereafter for the period of time specified in
Section 7, D&O insurance covering the Indemnified Party the terms of which
(including limits of liability, retention amounts, and scope of coverage) are at
least as favorable to the Indemnified Party as the D&O insurance maintained by
the Corporation at the date of this Agreement. The Corporation will not,
however, be required to purchase and maintain such D&O insurance if it is
unavailable or if the Board of Directors of the Corporation, in its reasonable
business judgment, determines that the amount of the premium is substantially
disproportionate to the amount or scope of the coverage provided.
     3. Additional Indemnification of Indemnified Party.
     (a) Subject only to the exclusions set forth in Section 3(b), and without
limiting the indemnification provided in Article Eight of the Certificate and
Section 1 of this Agreement, the Corporation shall indemnify the Indemnified
Party against all expense, liability and loss (including, without

1



--------------------------------------------------------------------------------



 



limitation, attorneys’ fees, judgments, fines, excise taxes or penalties and
amounts paid in settlement) (“Losses”) incurred or suffered by the Indemnified
Party in connection with any threatened, pending or completed action, suit or
proceeding whether civil, criminal, administrative or investigative (including,
without limitation, any action by or in the right of the Corporation or Spinco),
to which the Indemnified Party is or was a party or is threatened to be made a
party by reason of the fact that he or she is or was a director or officer of
the Corporation or Spinco, or is or was serving at the request of the
Corporation or Spinco as a director, officer, employee or agent of another
corporation or of a partnership, joint venture, trust or other enterprise,
including service with respect to an employee benefit plan, whether the basis of
such proceeding is alleged action in an official capacity as a director or
officer or in any other capacity while serving as a director or officer;
provided, however, that, except as provided in Section 5 of this Agreement with
respect to proceedings to enforce rights to indemnification, the Corporation
shall indemnify the Indemnified Party in connection with a proceeding (or part
thereof) initiated by the Indemnified Party only if such proceeding (or part
thereof) was authorized by the Board of Directors of the Corporation or Spinco.
In addition, the Corporation shall pay the expenses incurred in defending any
such proceeding in advance of its final disposition; provided, however, that, if
and to the extent that the Delaware General Corporation Law requires, an advance
of expenses incurred by the Indemnified Party in his or her capacity as a
director or officer (and not in any other capacity in which service was or is
rendered by the Indemnified Party, including, without limitation, service to an
employee benefit plan) shall be made only upon delivery to the Corporation of an
undertaking, by or on behalf of the Indemnified Party, to repay all amounts so
advanced if it shall ultimately be determined by final judicial decision from
which there is no further right to appeal that the Indemnified Party is not
entitled to be indemnified for such expenses under this Section 3(a) or
otherwise.
     (b) The indemnification provided by Section 3(a) shall not be paid by the
Corporation with respect to any claim:
     (i) for which payment is actually made to the Indemnified Party under any
D&O insurance purchased and maintained by the Corporation, except to the extent
that the aggregate amount of the Losses for which the Indemnified Party is
otherwise entitled to indemnification under Section 3(a) exceeds the amount of
such payment;
     (ii) based upon or attributable to the Indemnified Party gaining in fact
any personal profit or advantage which is finally adjudged to have been illegal;
provided that, the mere existence of a conflict of interest arising out of any
fiduciary duty of the Indemnified Party, including any fiduciary duty imposed by
the Employee Retirement Income Security Act of 1974, as amended from time to
time, will not, by itself, be deemed to be a personal profit or advantage for
purposes of this clause (ii);
     (iii) for an accounting of profits made from the purchase or sale by the
Indemnified Party of securities of the Corporation within the meaning of Section
16(b) of the Securities Act of 1934, as amended from time to time, or similar
provisions of any state statutory law or common law as established by a suit in
which final judgment is rendered against the Indemnified Party; or
     (iv) brought about or materially contributed to by acts of active and
deliberate dishonesty committed by the Indemnified Party with actual dishonest
purpose and intent as established by a suit in which final judgment is rendered
against the Indemnified Party.
     4. Notification and Defense of Claims. The Indemnified Party shall give to
the Corporation, as soon as practicable, written notice of any claim made
against the Indemnified Party for which indemnification will or could be sought
under this Agreement. The failure to give such notice shall not, however,
relieve the Corporation of its obligations under this Agreement. In addition,
the Indemnified Party and the Corporation shall reasonably cooperate with each
other in the defense of any such claim. Notice or written requests to the
Corporation under this Agreement shall be directed to the Corporation at 4001
Rodney Parham Road, Little Rock, Arkansas 72212, Attention: Secretary, or to
such other address as the Corporation shall designate in writing to the
Indemnified Party.

2



--------------------------------------------------------------------------------



 



     5. Payment of Losses. The Corporation shall pay any Losses promptly, and in
any event within forty-five days (or, in the case of an advance of expenses,
twenty days), upon the written request of the Indemnified Party. If a
determination by the Corporation that the Indemnified Party is entitled to
indemnification pursuant to this Agreement is required, and the Corporation
fails to respond within sixty days to a written request for indemnity, the
Corporation shall be deemed to have approved the request. If the Corporation
denies a written request for indemnification or advance of expenses, in whole or
in part, or if payment in full pursuant to such request is not made within
forty-five days (or, in the case of an advance of expenses, twenty days), the
right to indemnification or advances as granted by this Agreement shall be
enforceable by the Indemnified Party in any court of competent jurisdiction. The
Indemnified Party’s costs and expenses (including fees and expenses of counsel)
incurred in connection with successfully establishing his or her right to
indemnification, in whole or in part, in any such action shall also be
indemnified by the Corporation. It shall be a defense to any such action (other
than an action brought to enforce a claim for the advance of expenses where the
undertaking required pursuant to Section 3(a) of this Agreement, if any, has
been tendered to the Corporation) that the Indemnified Party has not met the
standards of conduct which make it permissible under the Delaware General
Corporation Law for the Corporation to indemnify the Indemnified Party for the
amount claimed, but the burden of such defense shall be on the Corporation.
Neither the failure of the Corporation (including its Board of Directors,
independent legal counsel or its stockholders) to have made a determination
prior to the commencement of such action that indemnification of the Indemnified
Party is proper in the circumstances because he or she has met the applicable
standard of conduct set forth in the Delaware General Corporation Law, nor an
actual determination by the Corporation (including its Board of Directors,
independent legal counsel or its stockholders) that the Indemnified Party has
not met such applicable standard of conduct, shall be a defense to the action or
create a presumption that the claimant has not met the applicable standard of
conduct.
     6. Subrogation. In the event of payment, under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnified Party, who shall execute all documents and
take all actions reasonably requested by the Corporation to implement such right
of subrogation.
     7. Continuation of Indemnity. All agreements and obligations of the
Corporation contained herein shall cover services provided by the Indemnified
Party following the date of this Agreement and services provided by the
Indemnified Party to Spinco prior to the date of this Agreement and shall
continue during the period the Indemnified Party is subject to any liability for
Losses by reason of the fact that the Indemnified Party is or was at any time a
director, officer, employee or agent of the Corporation or Spinco, or is or was
at any time serving at the request of the Corporation or Spinco in the
capacities set forth in Section 3(a) of this Agreement.
     8. Non-Exclusivity. Nothing in this Agreement shall be deemed to diminish
or otherwise restrict the right of the Indemnified Party to indemnification or
recovery under the Certificate, any D&O insurance maintained by the Corporation
or otherwise.
     9. Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and assigns of the parties hereto; provided,
however, that the rights of the Indemnified Party under this Agreement may be
assigned only by will or to such person’s personal representative or pursuant to
the applicable laws of descent and distribution. It is understood between the
parties hereto that the term “Indemnified Party” shall include any such
successors and assigns.
     10. Severability. If any provision or provisions of this Agreement are held
to be unenforceable, the other provisions of this Agreement shall remain in full
force and effect.
     11. Governing Law. This Agreement shall be governed by and construed in
accordance with Delaware law.
     12. Supersedes any Prior Indemnity Agreement. This Agreement, as to acts
and omissions after the date of this Agreement, supersedes and replaces any
prior Indemnity Agreement to which the Indemnified Party and the Corporation may
be parties.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the date first above written.

                  WINDSTREAM CORPORATION    
 
           
 
  By:         
 
         
 
  Name:       
 
           
 
  Title:      
 
           
 
                INDEMNIFIED PARTY:    
 
           
 
                     

4